                          Case 18-10512-CSS              Doc 583     Filed 12/07/18        Page 1 of 5



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )      Chapter 11
         In re:                                                      )
                                                                     )      Case No. 18-10512 (CSS)
                                   1
         Zohar III, Corp., et al.,                                   )
                                                                     )      Jointly Administered
                                              Debtors.               )
                                                                     )

                        NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON DECEMBER 10, 2018 AT 10:00 A.M. (ET)

         MATTERS GOING FORWARD

         1.        Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 356;
                   7/6/18]

                   Related Documents:

                   A.     Notice of Filing of Proposed Order Authorizing Use of Cash Collateral and
                          Budget [D.I. 365; 7/12/18]

                   B.     Notice of Filing of Proposed Interim Order Authorizing the Debtors’ Limited Use
                          of Cash Collateral [D.I. 378; 7/20/18]

                   C.     Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral [D.I. 382;
                          7/23/18]

                   D.     Notice of Hearing [D.I. 431; 8/21/18]

                   E.     Second Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                          [D.I. 432; 8/22/18]

                   F.     Notice of Filing of Amended Budget Regarding Second Interim Order
                          Authorizing the Debtors’ Limited Use of Cash Collateral [D.I. 469; 10/4/18]

                   G.     Notice of Hearing [D.I. 471; 10/8/18]



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
         2
             All amendments appear in bold.
01:23939145.1
                     Case 18-10512-CSS       Doc 583      Filed 12/07/18    Page 2 of 5



                H.   Notice of Re-Scheduled Hearing Regarding Debtors’ Motion for Entry of an
                     Order Authorizing Use of Cash Collateral [D.I. 474; 10/11/18]

                I.   Patriarch’s Motion for an Order to File Under Seal Information Designated as
                     Confidential in Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                     Authorizing Use of Cash Collateral [D.I. 501; 10/30/18]

                J.   Declaration of Caroyln Schiff in Support of Patriarch’s Objection to the Debtors’
                     Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 504;
                     10/30/18]

                K.   [SEALED] Declaration of Michael S. Neumeister in Support of Patriarch’s
                     Objection to the Debtors’ Motion for Entry of an Order Authorizing Use of Cash
                     Collateral [D.I. 505; 10/30/18]

                L.   [REDACTED] Declaration of Michael S. Neumeister in Support of Patriarch’s
                     Objection to the Debtors’ Motion for Entry of an Order Authorizing Use of Cash
                     Collateral [D.I. 506; 10/30/18]

                M.   Third Interim Order Authorizing the Debtors’ Limited Use of Cash Collateral
                     [D.I. 516; 11/1/18]

                N.   [SEALED] Declaration of Gregory M. Petrick in Support of MBIA Insurance
                     Corporation’s Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an
                     Order Authorizing Use of Cash Collateral [D.I. 537; 11/9/18]

                O.   MBIA Insurance Corporation’s Motion for an Order to File Under Seal
                     Information Designated Confidential in MBIA’s Reply to Patriarch’s Objection to
                     the Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral
                     [D.I. 539; 11/9/18]

                P.   [REDACTED] Declaration of Gregory M. Petrick in Support of MBIA Insurance
                     Corporation’s Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an
                     Order Authorizing Use of Cash Collateral [D.I. 541; 11/9/18]

                Q.   Declaration of Michael Katzenstein in Support of the Debtors’ Reply to
                     Patriarch’s Objection to the Debtors’ Motion for Entry of an Order Authorizing
                     Use of Cash Collateral [D.I. 543; 11/9/18]

                R.   Order Granting MBIA Insurance Corporation’s Motion for Leave to File a Late
                     Reply in Support of Debtors’ Motion for Entry of an Order Authorizing Use of
                     Cash Collateral [D.I. 549; 11/9/18]

                S.   Order Granting Zohar III Controlling Class for Leave to File Joinder and
                     Supplemental Response in Support of the Debtors’ Motion for Entry of an Order
                     Authorizing Use of Cash Collateral [D.I. 550; 11/9/18]

01:23939145.1

                                                      2
                      Case 18-10512-CSS       Doc 583     Filed 12/07/18    Page 3 of 5



                T.    Order, Pursuant to Local Rule 9006-1(d), Granting Debtors Leave and Permission
                      to File Reply to Patriarch’s Objection to the Debtors’ Motion for Entry of an
                      Order Authorizing Use of Cash Collateral [D.I. 551; 11/9/18]

                Response Deadline:        October 30, 2018 at 1:00 p.m. (ET)

                Responses Received:

                U.    Reservation of Rights of U.S. Bank National Association, as Indenture Trustee, to
                      Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                      500; 10/30/18]

                V.    [SEALED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                      Authorizing Use of Cash Collateral [D.I. 502; 10/30/18]

                W.    [REDACTED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                      Authorizing Use of Cash Collateral [D.I. 503; 10/30/18]

                X.    Statement of Blank Rome, on Behalf of Itself and in Respect of Other Zohar I
                      Service Providers, in Response to Patriarch’s Objection to the Debtors’ Motion
                      for Entry of an Order Authorizing Use of Cash Collateral [D.I. 528; 11/7/18]

                Y.    Limited Statement and Response of U.S. Bank National Association, as Indenture
                      Trustee, to Patriarch’s Objection to Debtors’ Motion for Entry of an Order
                      Authorizing Use of Cash Collateral [D.I. 530; 11/7/18]

                Z.    [SEALED] MBIA Insurance Corporation’s Statement in Support of Debtors’
                      Motion for Entry of an Order Authorizing Use of Cash Collateral and Reply to
                      Patriarch’s Objection Thereto [D.I. 536; 11/9/18]

                AA.   [REDACTED] MBIA Insurance Corporation’s Statement in Support of Debtors’
                      Motion for Entry of an Order Authorizing Use of Cash Collateral and Reply to
                      Patriarch’s Objection Thereto [D.I. 540; 11/9/18]

                BB.   Zohar III Controlling Class’ Joinder and Supplemental Response in Support of the
                      Debtors’ Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I.
                      N/A; 11/9/18]

                CC.   The Debtors’ Reply to Patriarch’s Objection to the Debtors’ Motion for Entry of
                      an Order Authorizing Use of Cash Collateral [D.I. N/A; 11/9/18]

                Additional Documents:

                DD.   Certification of Counsel Regarding Proposed Final Order Authorizing the
                      Debtors’ Use of Cash Collateral [D.I. 382; 12/7/18]


01:23939145.1

                                                      3
                      Case 18-10512-CSS           Doc 583        Filed 12/07/18   Page 4 of 5



                Status:          The Debtors have filed a revised proposed form of order under
                                 Certification of Counsel. As set forth in the Certification of Counsel,
                                 the revised form of order is largely unopposed other than the issues
                                 referenced in the Certification of Counsel. This matter will go
                                 forward.

         2.     Patriarch’s Motion for an Order to File Under Seal Information Designated as
                Confidential in Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                Authorizing Use of Cash Collateral [D.I. 501; 10/30/18]

                Related Documents:

                A.        [SEALED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 502; 10/30/18]

                B.        [REDACTED] Patriarch’s Objection to the Debtors’ Motion for Entry of an Order
                          Authorizing Use of Cash Collateral [D.I. 503; 10/30/18]

                Response Deadline:                     November 13, 2018 at 4:00 p.m. (ET)

                Responses Received:                    None

                Status:          This matter is going forward.

         3.     MBIA Insurance Corporation’s Motion for an Order to File Under Seal Information
                Designated Confidential in MBIA’s Reply to Patriarch’s Objection to the Debtors’
                Motion for Entry of an Order Authorizing Use of Cash Collateral [D.I. 539; 11/9/18]

                Related Documents:

                A.        [SEALED] MBIA Insurance Corporation’s Statement in Support of Debtors’
                          Motion for Entry of an Order Authorizing Use of Cash Collateral and Reply to
                          Patriarch’s Objection Thereto [D.I. 536; 11/9/18]

                B.        [SEALED] Declaration of Gregory M. Petrick in Support of MBIA Insurance
                          Corporation’s Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an
                          Order Authorizing Use of Cash Collateral [D.I. 537; 11/9/18]

                C.        [REDACTED] MBIA Insurance Corporation’s Statement in Support of Debtors’
                          Motion for Entry of an Order Authorizing Use of Cash Collateral and Reply to
                          Patriarch’s Objection Thereto [D.I. 540; 11/9/18]

                D.        [REDACTED] Declaration of Gregory M. Petrick in Support of MBIA Insurance
                          Corporation’s Reply to Patriarch’s Objection to Debtors’ Motion for Entry of an
                          Order Authorizing Use of Cash Collateral [D.I. 541; 11/9/18]

                Response Deadline:                     November 13, 2018 at 4:00 p.m. (ET)
01:23939145.1

                                                          4
                      Case 18-10512-CSS      Doc 583     Filed 12/07/18      Page 5 of 5




                Responses Received:               None

                Status:      This matter is going forward. The parties are attempting to resolve or
                             narrow the open issues and the Debtors will file a proposed form of order
                             (or orders) in advance of the hearing.



         Dated: December 7, 2018           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                           /s/ Joseph M. Barry
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253

                                           Counsel to the Debtors and Debtors in Possession




01:23939145.1

                                                     5
